DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/281,788 filed on 02/21/2019 is presented for examination. Claims 1-15 are pending.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claim 1 provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of the co-pending application number 16/281,694.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim similar apparatus with battery power input terminals receiving power from battery cell. 
	The instant application claims a conversion module with determination of battery type, whereas the patented application claims a conversion module programmable to maintain output power characteristics at the output terminals according to programmed characteristics, and programmable to control power draw at the input terminals. The patented application anticipates the instant application claimed.
Claim 1 of instant application: 16/281,788
Claim 1 of co-pending application 16/281,694
    An appliance charging unit electrically connectable to a mains power supply, the appliance charging body comprising: 
(a) a battery charger body; 
(b) an onboard energy storage member; and,
 (c) a power output circuit electrically connectable to a portable power appliance that includes a motor and an appliance energy storage member; wherein when the portable power appliance is connected to the power output circuit, the charging unit is operable in a first mode of operation and a second mode of operation, and in the first mode of operation the charging unit is operable to power the motor directly using power from the onboard energy storage member, and in the second mode of operation, the charging unit is operable to charge the appliance energy storage member using power from the onboard energy storage member. 

A portable charging unit electrically connectable to a mains power supply, the portable charging unit comprising:
 	(a) a hand carriable battery charger body; 
(b) an onboard energy storage member; and,
 	(c) a power output circuit, which in operation, is electrically connected to the onboard energy storage member, wherein an ultra-capacitor for a portable power appliance is electrically connectable to the portable charging unit, and in an onboard energy storage member charging mode, the portable charging unit is electrically connected to the mains power supply, and the portable charging unit is operable to charge the onboard energy storage member using power from the mains power supply; and, in an ultracapacitor charging mode, the onboard energy storage member is electrically connected to the power output circuit and the ultracapacitor is also electrically connected to the power output circuit, whereby the portable charging unit is operable to charge the ultracapacitor by discharging stored energy from the energy storage member.


Claim 2 of the instant application is also similar to claim 2 of the co-pending application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-11 and 14-15 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Sakoh et al. (hereinafter, Sakoh) (US 6,229,280).
With respect to claims 1, 9, 14 and 15, Sakoh discloses an appliance charging unit electrically connectable to a mains power supply (see reproduced figure below: Fig. 1, 1 and 17), the appliance charging body comprising: (a) a battery charger body (Fig. 1, 3-charger circuit); (b) an onboard energy storage member (Fig. 1, 18); and, (c) a power output circuit electrically connectable to a portable power appliance (fig. 1, 2) that includes a motor (12) and an appliance energy storage member (6);wherein when the portable power appliance is connected to the power output circuit (13-16), the charging unit is operable in a first mode of operation and a second mode of operation (col. 4, lines 8-14: charging circuitry powering motor, and col. 4, lines 47-54: batteries charged by  charger 1); in the first mode of operation the charging unit is operable to power the motor directly using power from the onboard energy storage member (col. 4, lines 8-14:a motor 12 powered by batteries 6 or battery unit 18), and in the second mode of operation, the charging unit is operable to charge the appliance energy storage member using power from the onboard energy storage member (col. 4, lines 47-54: batteries charged by  charger 1). 

    PNG
    media_image1.png
    529
    780
    media_image1.png
    Greyscale

With respect to claims 4 and 10, Sakoh discloses the appliance charging unit electrically connectable to the mains power supply, wherein in the first mode of operation, the charging unit is operable to charge the appliance energy storage member also while powering the motor (col. 4, lines 8-14:a motor 12 powered by batteries 6 or battery unit 18). 
With respect to claim 5, Sakoh discloses the appliance charging unit electrically connectable to the mains power supply, wherein when the appliance charging unit is electrically connected to the mains power supply, the charging unit is operable in a third mode of operation in which power from the mains power supply is used to power the portable power appliance (Col. 4, lines 48-55: charging battery as well as powering motor). 
With respect to claims 6 and 11, Sakoh discloses the appliance charging unit electrically connectable to the mains power supply, wherein the charging unit is operable in the first mode of operation when the appliance charging unit is disconnected from the mains power supply (Col. 4, lines 48-56: when the external power is disconnected from the supplying power to the charging unit).
With respect to claim 7, Sakoh discloses the appliance charging unit electrically connectable to the mains power supply, wherein the charging unit is operable in the second mode of operation when the battery charger is disconnected from the mains power supply member (col. 4, lines 47-54: batteries charged by  charger 1). 
With respect to claim 8, Sakoh discloses the appliance charging unit electrically connectable to the mains power supply, wherein the charging unit is hand carriable (see handheld charge of figures 5/6). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 2, 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakoh as described above in view of Partovi (US 2016/0056664). 
With respect to claim 2 and 3, Sakoh discloses the appliance charging unit electrically connectable to the mains power supply (see reproduced figure below: Fig. 1, 1 and 17), and the appliance charging body as disclosed above, but does not expressly taught the storage battery comprising a lead acid battery and an ultracapacitor. 
Partovi discloses, on the other hand, the storage battery comprising a lead acid battery and an ultracapacitor (Para. # 0005). 
SAKOH and Partovi are analogous art because they are from the same field of endeavor namely power tool charging system and powering and/or charging with multiple protocols. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a ultra-capacitor (super-capacitor) to temporary hold the charge/power to increase if additional or more power is required in the system as ultra-capacitors are holding much power than a regular rechargeable batteries and a lead acid battery can also be used as the cost of this rechargeable batteries are relatively cost effective for the needed moderate power supply.
With respect to claims 12 and 13, the combined references of Sakoh and Partovi disclose the appliance charging unit electrically connectable to the mains power supply as described above, further Partovi discloses the charger electrical cord removably connectable with the mains power supply, and the charging unit includes a retractable cord reel, and the charger electrical cord is connected to the retractable cord reel (Para. # 0083).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859